


117 HR 3985 EH: Averting Loss of Life and Injury by Expediting SIVs Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3985
IN THE HOUSE OF REPRESENTATIVES
AN ACT
To amend the Afghan Allies Protection Act of 2009 to expedite the special immigrant visa process for certain Afghan allies, and for other purposes.


1.Short titleThis Act may be cited as the Averting Loss of Life and Injury by Expediting SIVs Act of 2021 or as the ALLIES Act of 2021. 2.Improving Afghan special immigrant visa program (a)Evidence of serious threatSection 602(b)(2) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
(1)in subparagraph (A)(iv), by striking has experienced or is experiencing and inserting has asserted a credible basis for concern about the possibility of; (2)by striking subparagraph (E); and
(3)by redesignating subparagraph (F) as subparagraph (E). (b)Activities for United States military personnel stationed With International Security Assistance or Successor ForceSection 602(b)(2)(A)(ii)(II)(bb) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by striking sensitive and trusted.
(c)Afghans employed subject to a grant or cooperative agreementSection 602(b)(2)(A)(ii)(I) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by inserting after United States Government the following , including employment or other work in Afghanistan through a cooperative agreement or grant funded by the United States Government if the Secretary of State determines, based on a recommendation from the Federal agency or organization authorizing such funding, that such alien contributed to the United States mission in Afghanistan. (d)Eliminating duplicative processing requirementsSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— 
(1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking , notwithstanding any other provision of law, the Secretary of State in consultation with the Secretary of Homeland Security and inserting the Secretary of State; and 
(B)in subparagraph (A), by striking a petition for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4)) and inserting a request for such status in accordance with procedures established by the Secretary of Homeland Security and Secretary of State; and  (2)in paragraph (2)— 
(A)in subparagraph (A)(ii), by striking petition and inserting request; and (B)in subparagraph (D)(i), by striking petition and inserting request.
(e)Strengthening protections for surviving spouses and childrenSubparagraph (C) of section 602(b)(2) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended to read as follows:  (C)Surviving spouse or childAn alien is described in this subparagraph if— 
(i)the alien was the spouse or child of a principal alien described in subparagraph (A) who had submitted a request for classification pursuant to this section or a petition pursuant to section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note) which included the alien as an accompanying spouse or child; and (ii)such request or petition—  
(I)if approved, was revoked (or otherwise rendered null) due to the death of the principal alien; or  (II)if pending, is otherwise approvable but for the death of the principal alien.. 
(f)ApplicabilityThe amendments made by this section shall apply to any requests for special immigration status, applications for special immigrant visas, or applications for adjustment of status under the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) that are pending on the date of the enactment of this Act or filed on or after such date. (g)Rule of constructionThe amendments made by this section shall not diminish, replace or override any vetting, verification of employment, approval by chief of mission, or any other screening process required for a special immigrant visa under the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note). 
3.Afghan Allies Protection ActSection 602(b)(3) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by adding at the end the following:   (G)Subsequent fiscal yearsBeginning on the date of the enactment of this subparagraph, in addition to any unused balance under this paragraph, 8,000 principal aliens may be granted special immigrant status under this subsection. For purposes of status provided under this subparagraph the authority to issue visas or adjust status shall commence on the date of the enactment of this subparagraph and shall terminate on the date such visa numbers are exhausted..
Passed the House of Representatives July 22, 2021.Cheryl L. Johnson,Clerk.

